On Petition for Rehearing.
Piled Oct. 14, 1913.
Fisk, J.
Plaintiff’s counsel has filed a petition for rehearing, in which he apparently fails to grasp the distinction pointed out in the opinion between “negligence” and “proximate cause,” and he wholly misinterprets the ground of the decision. ITe says: “The learned justice in writing the opinion reaches the conclusion that there was no breach of duty on the occasion in question, and therefore, though the plaintiff received a severe injury which appeals to the conscience of the court, nevertheless, she has no cause of action, because the learned justice says that the act of the defendant in going into the rope was not the proximate cause of the injury " We said nothing of the kind. On the *159contrary, we expressly stated tbat “if tbe defendant’s servants were negligent in driving against tbis rope, we would bave no difficulty in reaching tbe conclusion tbat sucb negligence was tbe proximate cause of plaintiff’s injury.”
Counsel in bis petition cites numerous cases wbicb be requests tbis court to carefully read and consider. One is tbe case of Costello v. Third Ave. R. Co. 161 N. Y. 317, 55 N. E. 897, and this case is a fair Sample of tbe other cases cited. We bave carefully examined tbe opinion in tbe above case, and we find tbis language: “As tbis record stands, tbe gross and well-nigh criminal negligence of tbe defendant’s motorman is undisputed.” Manifestly, tbe citation of sucb authorities is wholly useless. Tbe difficulty with plaintiff’s case, as held in tbe foregoing opinion, is tbe failure to prove any negligence on tbe part of defendant’s servants, and not a failure to establish tbat tbe act of sucb servants in driving tbe horse against tbe rope was tbe proximate cause of plaintiff’s injury.
Petition denied.